DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Response to Amendment
The amendment filed 20 May 2022 has been entered.
Claims 9-26 remain pending in the application, wherein claims 9-25 have been amended, claim 26 is new, and claim 8 has been canceled.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) or, alternatively, over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) in view of Tojo et al. (JP 2012-213781, previously cited).
Claim 26: Enjo teaches a cast steel product, such as a reaction tube, hearth roll, radiant tube, etc. (paragraph 0004) (i.e. a hearth roll is a steel product for use in contact with steel material and has a tubular body; i.e. a reaction tube and radiant tube render a tubular body as being obvious).  Enjo teaches as a third embodiment where a first cast body and a second cast body are joined by welding (paragraph 0168).  The first and second cast bodies may be formed by producing molten metal, followed by centrifugal casting, stationary casting, etc. (paragraph 0171), which renders as obvious to one of ordinary skill in the art that each of the first and second cast bodies may be formed by centrifugal casting (i.e. both are centrifugally cast), by stationary casting (i.e. both are stationary case, or “statically-cast”), or a combination (i.e. one cast body of the tubular body is centrifugally cast and one cast body is a “base member” made by static casting).  Enjo teaches that the cast body (i.e. the centrifugally-cast body) has the aforementioned composition (paragraph 0171), which contains 0.3-0.7 mass% C, 0.1-1.5% Si, 0.1-3% Mn, 15-40% Cr, 20-55% Ni, 2-4% Al, 0.005-0.4% rare earth element (“REM”) of which at least 80% is La, 0.5-5% W, 0.1-3% Mo, and remainder Fe and impurity (with at least 25% Fe in the remainder) (paragraph 0069).  The composition also includes at least one of 0.01-0.6% Ti, 0.1-3.0% Nb, etc. (paragraph 0090).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Since Enjo the first cast body and second cast body are joined by welding (paragraph 0168), this is considered to teach a weld for welding the two bodies (i.e. the tubular body and the base member as outlined above) wherein the two bodies are joined to each other by the weld.  The limitation of the tubular body that is made by centrifugal casting “has a surface adapted to come into contact with the steel material” and the base member that is made by static casting “does not contact with the steel material” is acknowledged.  However, such limitations describe the manner or method in which the steel product is to be used and therefore is not germane to the issue of patentability of the steel product itself.  See MPEP § 2115.  Since Enjo teaches a substantially identical steel product as that which is claimed, the steel product of Enjo is considered capable of performing the recited intended use, absent an objective showing.
Alternatively, in a related field of endeavor, Tojo teaches a roll for continuous casting machines that is subjected to heat stress by contacting high temperature slab (i.e. the roll may be a hearth roll) (paragraphs 0001-0002).  Tojo teaches that it is known to independently produce the sleeve (i.e. tubular body) and axis (i.e. base member; also called an “arbor”) portions of the roll (paragraph 0007).  The arbor (i.e. base member) may be produced by standing casting (i.e. static casting) (paragraph 0027), and the sleeve (i.e. the tubular body) is formed by centrifugal casting (paragraph 0031).  The sleeve (i.e. tubular body) is fitted to a drum section of the arbor (i.e. base member) and may be secured by welding two or more places at an arbor (paragraph 0035) (i.e. a weld for welding the tubular body and the base member, wherein the tubular body and the base member are joined to each other by the weld).  The sleeve (i.e. tubular body) is at the periphery of the arbor (paragraph 0010) and the periphery side carries out direct contact to slab (i.e. the tubular body has a surface adapted to come into contact with the steel material).  Since the sleeve is at the periphery, the axis/arbor (i.e. base member) is considered to not contact the steel material (i.e. also supported by Fig. 1 which shows the sleeve to cover substantially all of the periphery surface of the roll).
While Enjo does not teach a singular example of the instantly claimed steel product, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a conventionally known composition known to afford a steel product having the claimed features as outlined above wherein the manner of use (i.e. the limitations regarding surface contact with the steel material) does not render a patentable distinction (see MPEP § 2115), and one would have had a reasonable expectation of success.  Alternatively, as Enjo and Tojo both teach a hearth roll, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conventionally known composition for a hearth roll taught by Enjo to include where a sleeve portion (i.e. tubular body; i.e. having the composition taught by Enjo as a conventionally known composition for a hearth roll) made by centrifugal casting is welded to an axis/arbor (i.e. a base member) made by static casting as taught by Tojo, and one would have had a reasonable expectation of success.
Claim 9: Enjo teaches that the cast body (i.e. the centrifugally cast body, which is a tubular member, as outlined above) has 0.005-0.4% rare earth element (“REM”) of which at least 80% is La (paragraphs 0069 and 0082-0083), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 10-11: Enjo teaches that the cast body (i.e. the centrifugally cast body, which is a tubular body, as outlined above) has 0.5-5% W, and/or 0.1-3% Mo (paragraphs 0069 and 0086-0089), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 12-15: The composition taught by Enjo has a minimum Pa of -90.6 (calculated using the lower limits of C, Si, and REM, and the upper limits of Ni, Ti, and Nb) and a maximum Pa of 52.5 (calculated using the upper limits of C, Si, and REM, and the lower limits of Ni, Ti, and Nb).  The minimum Ya is 8.8 (calculated using the upper limit for Al) and maximum Ya is 36.3 (calculated using the lower limit of Al).  These ranges (i.e. Pa of -90.6 to 52.5 and Ya of 8.8 to 36.3) overlaps the claimed proportion of Pa<Ya.  See MPEP § 2144.05.
Claims 16-23: Tojo teaches where the arbor (i.e. the base member, which is made by static casting, as outlined above) may be made of a steel such as structural carbon steel or machine structural steel worker alloy steel (paragraph 0026).  None of the example compositions of paragraph 0026 disclose Al as an essential element (i.e. this is considered to teacher where the steel of the arbor/base member does not contain Al).
Claim 25: Enjo teaches where the cast steel product may be a hearth roll, etc. (paragraph 0004).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) or, alternatively, over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) in view of Tojo et al. (JP 2012-213781, previously cited) as applied to claim 26 above, and further in view of Mizuno et al. (US PGPub. No. 2008/0241522, previously cited).
Claim 24: The teachings of Enjo, and alternatively the teachings of Enjo in view of Tojo, regarding claim 26 are outlined above.  Enjo teaches where the cast product, such as a hearth roll (paragraph 0004), will form an alumina layer (paragraph 0031); however, the alumina layer (i.e. a ceramic layer) is not taught to be a thermally sprayed layer.
In a related field of endeavor, Mizuno teaches a hearth roll that includes a thermal spray coating (paragraph 0001).  The thermal spray contains 30-50% chromium carbide (i.e. a ceramic) (paragraph 0011) and possibly up to 20% yttrium oxide (i.e. a ceramic) (paragraph 0024) (i.e. the thermal sprayed coating is a ceramic thermal spray layer).  This thermal spray coating is excellent in buildup resistance, abrasion resistance, and thermal shock resistance when used in a high-temperature zone in a heat treatment furnace and is suitable for use of a hearth roll (paragraph 0022).
As Enjo and Mizuno both teach a hearth roll, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hearth roll of Enjo, or alternatively the hearth roll of Tojo-modified Enjo, to include a ceramic thermal spray coating as taught by Mizuno because the thermal spray coating is considered a conventionally known coating known to provide buildup resistance, abrasion resistance, and thermal shock resistance when used for a hearth roll, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues, see p. 6, that because Enjo teaches where two portions are joined by abutment welding, then they both must come into contact with the steel material.  However, Enjo does not directly teach that both portions must come into contact with the steel material and other scenarios are possible, for example one side being unused or being in contact with copper sheet or another material to be partially roll-clad to the steel material such that the copper sheet is on one portion of the hearth roll and partially overlaps the steel material in contact with the other portion of the hearth roll.  Therefore, the argument does not preclude that the hearth roll of Enjo is capable of the intended use and an intended use does not patentably distinguish the claimed product from the prior art absent an objective showing.  See MPEP § 2115.  It is noted that the limitation of a base member does not claim a structural distinction over the static cast portion of Enjo outlined above.
Applicant argues, see p. 7, that the process of joining the sleeve and the drum part taught by Tojo is accomplished without welding the sleeve and the arbor to each other.  However, Tojo specifically teaches where, after a sleeve is inserted to a drum section, the sleeve is equipped with a pin or by welding two or more places at an arbor (paragraph 0035 of the machine translation provided by applicant on 14 January 2019).  That is, a weld to join the sleeve and the arbor, whether directly or through the pin, would be obvious to one of ordinary skill in the art.  
Applicant argues, see p. 7,  that the shrink fitting process is characterized by providing a moving allowance of the sleeve on the drum part.  However, the description provided in paragraph 0028 specifies that the stopper prevents the sleeve from moving and a pin is provided at the other end to prevent the sleeve from coming out.  That is, the sleeve being movable is not a feature taught by Tojo and so does not constitute teaching away from being joined by a weld.
Regarding the argument, see p. 7, that the steel product of the instant application comprises a weld for welding the tubular body and the base member directly, it is noted that the feature upon which applicant relies (i.e. welding directly) are not recited in the rejected claims.  See MPEP § 2145(VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784